UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-08703 Dreyfus High Yield Strategies Fund (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Bennett A. MacDougall, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 3/31 Date of reporting period: 12/31/15 FORM N-Q Item 1. Schedule of Investments. STATEMENT OF INVESTMENTS Dreyfus High Yield Strategies Fund December 31, 2015 (Unaudited) Coupon Maturity Principal Bonds and Notes139.3% Rate (%) Date Amount ($) a Value ($ Casinos7.5% Boyd Gaming, Gtd. Notes 6.88 5/15/23 1,075,000 b 1,109,937 Boyd Gaming, Gtd. Notes 9.00 7/1/20 1,430,000 b 1,522,950 MGM Resorts International, Gtd. Notes 7.75 3/15/22 740,000 b 789,025 MGM Resorts International, Gtd. Notes 11.38 3/1/18 6,310,000 b 7,244,637 Peninsula Gaming, Gtd. Notes 8.38 2/15/18 525,000 b,c 535,500 Pinnacle Entertainment, Gtd. Notes 7.50 4/15/21 1,695,000 b 1,775,512 Pinnacle Entertainment, Gtd. Notes 8.75 5/15/20 1,095,000 b 1,142,906 Scientific Games International, Gtd. Notes 10.00 12/1/22 4,915,000 b 3,514,225 Consumer Discretionary17.1% American Builders & Contractors Supply, Sr. Unscd. Notes 5.75 12/15/23 895,000 c 903,950 Beacon Roofing Supply, Gtd. Notes 6.38 10/1/23 805,000 c 824,119 Cablevision Systems, Sr. Unscd. Notes 8.63 9/15/17 2,675,000 b 2,822,125 CalAtlantic Group, Gtd. Notes 8.38 5/15/18 2,025,000 b 2,270,025 CCO Holdings, Gtd. Notes 6.63 1/31/22 1,445,000 b 1,526,281 ClubCorp Club Operations, Sr. Unscd. Notes 8.25 12/15/23 2,010,000 c 1,979,850 DriveTime Automotive Group, Sr. Scd. Notes 8.00 6/1/21 1,185,000 b,c 1,060,575 Ferrellgas Partners, Sr. Unscd. Notes 8.63 6/15/20 2,785,000 b 2,631,825 Gray Television, Gtd. Notes 7.50 10/1/20 975,000 b 1,005,469 Hillman Group, Sr. Unscd. Notes 6.38 7/15/22 1,265,000 b,c 1,056,275 iHeartCommunications, Sr. Scd. Notes 9.00 12/15/19 1,865,000 b 1,368,444 iHeartCommunications, Sr. Scd. Notes 9.00 3/1/21 675,000 b 473,344 iHeartCommunications, Gtd. Notes 14.00 2/1/21 1,119,731 310,725 Midcontinent Communications & Finance, Gtd. Notes 6.88 8/15/23 1,155,000 b,c 1,175,212 MPG Holdco I, Gtd. Notes 7.38 10/15/22 1,730,000 b 1,755,950 Neiman Marcus Group, Gtd. Notes 8.00 10/15/21 460,000 b,c 342,700 Neiman Marcus Group, Gtd. Notes 8.75 10/15/21 1,890,000 b,c 1,181,250 Nexstar Broadcasting, Gtd. Notes 6.88 11/15/20 1,615,000 b 1,657,394 Omega US Sub, Sr. Unscd. Notes 8.75 7/15/23 1,200,000 b,c 1,113,000 RCN Telecom Services, Sr. Unscd. Notes 8.50 8/15/20 2,805,000 b,c 2,843,569 Rite Aid, Gtd. Notes 6.75 6/15/21 1,860,000 b 1,953,000 Schaeffler Holding Finance, Sr. Scd. Notes 6.75 11/15/22 610,000 b,c 658,800 Shea Homes Funding, Gtd. Notes 6.13 4/1/25 490,000 b,c 505,925 StoneMor Partners, Gtd. Notes 7.88 6/1/21 1,540,000 b 1,593,900 Townsquare Media, Gtd. Notes 6.50 4/1/23 1,285,000 b,c 1,180,594 United Rentals North America, Gtd. Notes 7.63 4/15/22 1,800,000 1,932,660 Wave Holdco, Sr. Unscd. Notes 8.25 7/15/19 1,125,000 b,c 1,091,250 William Lyon Homes, Gtd. Notes 8.50 11/15/20 2,585,000 b 2,746,562 Consumer Staples4.5% Albea Beauty Holdings, Sr. Scd. Notes 8.38 11/1/19 3,040,000 b,c 3,176,800 Bakkavor Finance 2, Sr. Scd. Notes GBP 8.75 6/15/20 975,000 1,563,841 Pinnacle Operating, Scd. Notes 9.00 11/15/20 985,000 b,c 928,362 Post Holdings, Gtd. Notes 7.38 2/15/22 1,815,000 b 1,898,944 Post Holdings, Gtd. Notes 8.00 7/15/25 1,310,000 b,c 1,391,875 RSI Home Products, Scd. Notes 6.50 3/15/23 1,460,000 b,c 1,511,100 Energy7.9% Bonanza Creek Energy, Gtd. Notes 6.75 4/15/21 1,265,000 b 771,650 Carrizo Oil & Gas, Gtd. Notes 7.50 9/15/20 3,220,000 b 2,829,575 Chesapeake Energy, Scd. Notes 8.00 12/15/22 1,815,000 b,c 898,425 Diamondback Energy, Gtd. Notes 7.63 10/1/21 1,445,000 b 1,466,675 Eclipse Resources, Gtd. Notes 8.88 7/15/23 1,205,000 b,c 581,412 Energy Trasnfer Equity, Sr. Scd. Notes 7.50 10/15/20 1,800,000 1,674,000 EP Energy Finance, Gtd.Notes 9.38 5/1/20 3,200,000 b 2,056,000 Forum Energy Technologies, Gtd. Notes 6.25 10/1/21 1,465,000 b 1,223,275 Jones Energy Holdings, Gtd. Notes 6.75 4/1/22 1,125,000 b 635,625 Matador Resources, Gtd. Notes 6.88 4/15/23 1,170,000 b 1,093,950 Northern Oil and Gas, Sr. Unscd. Notes 8.00 6/1/20 3,115,000 b 2,087,050 RSP Permian, Gtd. Notes 6.63 10/1/22 570,000 b,c 527,250 RSP Permian, Gtd. Notes 6.63 10/1/22 1,180,000 b 1,091,500 Sanchez Energy, Gtd. Notes 6.13 1/15/23 55,000 b 29,975 Sanchez Energy, Gtd. Notes 7.75 6/15/21 935,000 b 575,025 Targa Resources Partners, Gtd. Notes 6.88 2/1/21 1,005,000 914,550 Financial20.7% Ally Financial, Gtd. Notes 7.50 9/15/20 860,000 b 975,025 Ally Financial, Gtd. Notes 8.00 11/1/31 1,630,000 b 1,888,762 Argos Merger Sub, Sr. Unscd. Notes 7.13 3/15/23 2,645,000 b,c 2,629,130 Ashton Woods USA/Finance, Sr. Unscd. Notes 6.88 2/15/21 1,855,000 b,c 1,586,025 Cabot Financial, Sr. Scd. Notes GBP 8.38 8/1/20 475,000 724,758 Communications Sales & Leasing, Gtd. Notes 8.25 10/15/23 1,985,000 b 1,687,250 Consolidated Energy Finance, Gtd. Notes 6.75 10/15/19 1,081,000 b,c 1,038,787 Garfunkelux Holdco 2, Sr. Scd. Bonds GBP 11.00 11/1/23 2,045,000 c 3,052,441 Hub Holdings, Sr. Unscd. Notes 8.13 7/15/19 2,640,000 b,c 2,481,600 HUB International, Sr. Unscd. Notes 7.88 10/1/21 1,175,000 b,c 1,060,437 International Lease Finance, Sr. Unscd. Notes 8.25 12/15/20 3,195,000 b 3,786,075 International Lease Finance, Sr. Unscd. Notes 8.63 1/15/22 1,255,000 b 1,523,256 International Lease Finance, Sr. Unscd. Notes 8.88 9/1/17 1,675,000 b 1,827,844 Jurassic Holdings III, Scd. Notes 6.88 2/15/21 1,325,000 b,c 801,625 KCG Holdings, Sr. Scd. Notes 6.88 3/15/20 1,175,000 b,c 1,063,375 Ladder Capital Finance Holdings, Sr. Unscd. Notes 7.38 10/1/17 1,100,000 b 1,100,000 Lloyds Bank, Sub. Notes GBP 10.75 12/16/21 2,385,000 d 3,826,207 Lloyds Bank, Sub. Notes EUR 11.88 12/16/21 690,000 d 829,244 Lloyds Banking Group, Jr. Sub. Bonds 7.50 4/30/49 2,222,000 d 2,371,985 Navient, Sr. Unscd. Notes 8.45 6/15/18 2,675,000 b 2,822,125 Provident Funding Associates, Gtd. Notes 6.75 6/15/21 1,205,000 b,c 1,171,862 Royal Bank of Scotland Group, Jr. Sub. Bonds 8.00 12/29/49 4,385,000 d 4,648,100 Royal Bank of Scotland, Sub. Notes 9.50 3/16/22 1,530,000 d 1,659,756 USI, Sr. Unscd. Notes 7.75 1/15/21 2,355,000 b,c 2,269,631 York Risk Services Holding, Gtd. Notes 8.50 10/1/22 1,930,000 b,c 1,589,837 Health Care15.3% Auris Luxembourg II, Sr. Unscd. Bonds EUR 8.00 1/15/23 530,000 c 629,973 Auris Luxembourg II, Sr. Unscd. Bonds EUR 8.00 1/15/23 1,165,000 1,384,752 Capsugel, Sr. Unscd. Notes 7.00 5/15/19 1,775,000 b,c 1,733,953 CHS/Community Health Systems, Gtd. Notes 6.88 2/1/22 1,145,000 b 1,092,044 CHS/Community Health Systems, Gtd. Notes 8.00 11/15/19 1,900,000 b 1,923,750 ConvaTec Finance International, Gtd. Notes 8.25 1/15/19 3,660,000 b,c 3,417,525 HCA, Gtd. Notes 7.50 2/15/22 5,470,000 b 6,085,375 IASIS Healthcare, Gtd. Notes 8.38 5/15/19 1,405,000 b 1,299,625 Jaguar Holding Co II, Gtd. Notes 6.38 8/1/23 1,225,000 b,c 1,197,437 JLL/Delta Dutch Pledgeco, Sr. Unscd. Notes 8.75 5/1/20 1,794,000 b,c 1,735,695 Kindred Healthcare, Gtd. Notes 8.75 1/15/23 4,095,000 b 3,782,756 LifePoint Health, Gtd. Notes 5.88 12/1/23 290,000 295,075 Tenet Healthcare, Sr. Unscd. Notes 5.00 3/1/19 390,000 d 361,725 Tenet Healthcare, Sr. Unscd. Notes 8.13 4/1/22 5,355,000 b 5,368,387 Valeant Pharmaceuticals International, Gtd. Notes 6.75 8/15/21 1,305,000 b,c 1,265,850 Valeant Pharmaceuticals International, Gtd. Notes 7.50 7/15/21 4,330,000 b,c 4,340,825 Industrial15.0% Acosta, Sr. Unscd. Notes 7.75 10/1/22 1,175,000 b,c 1,039,875 ADS Waste Holdings, Gtd. Notes 8.25 10/1/20 2,930,000 b 2,966,625 Ahern Rentals, Scd. Notes 7.38 5/15/23 2,265,000 b,c 1,840,312 Algeco Scotsman Global Finance, Sr. Scd. Notes 8.50 10/15/18 885,000 b,c 745,612 Algeco Scotsman Global Finance, Sr. Scd. Notes EUR 9.00 10/15/18 185,000 164,871 Bombardier, Sr. Unscd. Notes 7.50 3/15/25 745,000 b,c 525,225 Bombardier, Sr. Unscd. Notes 7.75 3/15/20 425,000 b,c 345,312 Cemex Espana, Sr. Scd. Notes 9.88 4/30/19 725,000 c 770,312 Cemex, Sr. Scd. Notes 9.50 6/15/18 1,795,000 c 1,920,650 DPx Holdings, Sr. Unscd. Notes 7.50 2/1/22 1,990,000 b,c 1,947,712 Galapagos Holding, Sr. Scd. Notes EUR 7.00 6/15/22 700,000 c 665,858 Gardner Denver, Sr. Unscd. Notes 6.88 8/15/21 1,095,000 b,c 843,150 Gates Global, Gtd. Notes 6.00 7/15/22 1,855,000 b,c 1,344,875 H&E Equipment Services, Gtd. Notes 7.00 9/1/22 1,350,000 b 1,329,750 HD Supply, Gtd. Notes 11.50 7/15/20 2,900,000 b 3,226,250 Manitowoc, Gtd. Notes 8.50 11/1/20 3,100,000 b 3,216,250 Mobile Mini, Gtd. Notes 7.88 12/1/20 945,000 b 982,800 Navios Maritime Acquisition, Sr. Scd. Notes 8.13 11/15/21 1,690,000 b,c 1,480,863 Navios Maritime Holdings Finance, Sr. Scd. Notes 7.38 1/15/22 690,000 b,c 347,588 Navios South American Logistics, Gtd. Notes 7.25 5/1/22 1,420,000 b,c 935,425 Nortek, Gtd. Notes 8.50 4/15/21 1,570,000 b 1,636,882 Reliance Intermediate Holdings, Sr. Scd. Notes 6.50 4/1/23 1,508,000 b,c 1,575,860 Trinseo Materials Operating SCA, Sr. Unscd. Notes 6.75 5/1/22 1,450,000 b,c 1,431,875 XPO Logistics, Gtd. Notes 6.50 6/15/22 1,815,000 b,c 1,685,681 XPO Logistics, Sr. Unscd. Notes 7.88 9/1/19 950,000 c 969,494 Zachry Holdings, Sr. Unscd. Notes 7.50 2/1/20 1,335,000 b,c 1,314,975 Information Technology4.7% Alcatel-Lucent USA, Gtd. Notes 6.75 11/15/20 490,000 b,c 518,175 Ensemble S Merger Sub, Sr. Notes 9.00 9/30/23 2,030,000 c 1,969,100 First Data, Gtd. Notes 7.00 12/1/23 3,450,000 c 3,458,625 Infor Software Parent, Gtd. Notes 7.13 5/1/21 2,410,000 b,c 1,750,263 Infor US, Gtd. Notes 6.50 5/15/22 1,335,000 b,c 1,131,413 Riverbed Technology, Gtd. Notes 8.88 3/1/23 2,345,000 b,c 2,177,919 Materials15.2% ArcelorMittal, Sr. Unscd. Bonds 10.85 6/1/19 4,473,000 b,d 4,215,803 Ardagh Finance Holdings, Sr. Unscd. Notes 8.63 6/15/19 2,288,668 b,c 2,267,200 Ardagh Packaging Finance, Gtd. Notes 9.13 10/15/20 2,000,000 b,c 2,055,000 Ardagh Packaging Finance, Gtd. Notes EUR 9.25 10/15/20 1,625,000 1,851,425 Axalta Coating Systems/Dutch, Gtd. Notes 7.38 5/1/21 2,625,000 b,c 2,774,297 BWAY Holding, Sr. Unscd. Notes 9.13 8/15/21 4,745,000 b,c 4,460,300 Eco Services Operations, Sr. Unscd. Notes 8.50 11/1/22 720,000 b,c 615,600 Global Brass & Copper, Sr. Scd. Notes 9.50 6/1/19 1,655,000 b 1,758,438 Hexion, Sr. Scd. Notes 8.88 2/1/18 1,160,000 b 823,600 Hexion, Scd. Notes 9.00 11/15/20 825,000 b 319,688 Hexion, Sr. Scd. Notes 10.00 4/15/20 1,125,000 b 930,938 Horizon Holdings I, Sr. Unscd. Notes EUR 7.25 8/1/23 570,000 c 644,223 Mercer International, Gtd. Notes 7.75 12/1/22 2,620,000 b 2,659,300 Platform Specialty Products, Sr. Unscd. Bonds 10.38 5/1/21 1,495,000 c 1,495,000 Ply Gem Industries, Gtd. Notes 6.50 2/1/22 435,000 b 393,675 Reynolds Group, Gtd. Notes 9.88 8/15/19 2,765,000 b 2,789,194 Sappi Papier Holding, Sr. Scd. Notes 7.75 7/15/17 730,000 b,c 761,938 Signode Industrial Group, Gtd. Notes 6.38 5/1/22 3,250,000 b,c 2,778,750 Tronox Finance, Gtd. Notes 6.38 8/15/20 1,465,000 888,962 Univar, Gtd. Notes 6.75 7/15/23 1,200,000 b,c 1,098,000 Telecommunications25.5% Alcatel-Lucent USA, Sr. Unscd. Notes 6.45 3/15/29 2,295,000 2,332,294 Altice Financing, Sr. Scd. Notes 6.63 2/15/23 905,000 b,c 895,950 Altice Finco, Gtd. Notes 7.63 2/15/25 210,000 b,c 194,775 Altice Finco, Sr. Scd. Notes 8.13 1/15/24 1,900,000 b,c 1,843,000 Altice Finco, Sr. Scd. Notes 9.88 12/15/20 1,100,000 b,c 1,174,250 Altice, Gtd. Notes 7.63 2/15/25 200,000 b,c 173,000 Altice, Gtd. Notes 7.75 5/15/22 2,330,000 b,c 2,108,650 CenturyLink, Sr. Unscd. Notes, Ser. W 6.75 12/1/23 2,900,000 b 2,729,625 Cincinnati Bell, Gtd. Notes 8.38 10/15/20 1,025,000 b 1,050,625 CPI International, Gtd. Notes 8.75 2/15/18 825,000 b,d 816,750 Digicel Group, Sr. Unscd. Notes 7.13 4/1/22 1,425,000 c 1,075,875 Digicel Group, Sr. Unscd. Notes 8.25 9/30/20 3,175,000 c 2,635,250 DISH DBS, Gtd. Notes 6.75 6/1/21 3,450,000 b 3,484,500 Eileme 2, Sr. Scd. Notes 11.63 1/31/20 2,900,000 b,c 3,088,500 Frontier Communications, Sr. Unscd. Notes 8.75 4/15/22 650,000 b 604,500 Frontier Communications, Sr. Unscd. Notes 10.50 9/15/22 2,605,000 c 2,601,744 Frontier Communications, Sr. Unscd. Notes 11.00 9/15/25 2,090,000 c 2,074,325 Hughes Satellite Systems, Gtd. Notes 7.63 6/15/21 3,510,000 b 3,733,763 Intelsat Luxembourg, Gtd. Bonds 7.75 6/1/21 2,015,000 b 952,088 Intelsat Luxembourg, Gtd. Bonds 8.13 6/1/23 1,825,000 b 834,938 Interoute Finco, Sr. Scd. Bonds EUR 7.38 10/15/20 870,000 c 990,860 Neptune Finco, Sr. Scd. Notes 6.63 10/15/25 350,000 c 364,875 Neptune Finco, Sr. Unscd. Notes 10.13 1/15/23 2,825,000 c 2,952,125 Sable International Finance, Gtd. Notes 6.88 8/1/22 1,220,000 b,c 1,183,400 Sable International Finance, Sr. Scd. Notes 8.75 2/1/20 1,845,000 b,c 1,941,863 Sprint Capital, Gtd. Notes 8.75 3/15/32 800,000 b 602,000 Sprint Communications, Gtd. Notes 9.00 11/15/18 650,000 c 685,750 Sprint Communications, Sr. Unscd. Notes 11.50 11/15/21 5,325,000 b 4,925,625 Sprint, Gtd. Notes 7.88 9/15/23 1,000,000 b 753,500 T-Mobile USA, Gtd. Bonds 6.50 1/15/26 1,085,000 1,098,009 T-Mobile USA, Gtd. Bonds 6.63 4/28/21 1,000,000 b 1,040,000 T-Mobile USA, Gtd. Bonds 6.73 4/28/22 1,000,000 1,045,000 T-Mobile USA, Gtd. Bonds 6.84 4/28/23 2,840,000 b 2,946,500 Wind Acquisition Finance, Scd. Notes 7.38 4/23/21 2,550,000 b,c 2,416,125 Windstream Services, Gtd. Notes 7.75 10/15/20 975,000 b 825,094 Windstream Services, Gtd. Notes 7.75 10/1/21 1,375,000 b 1,088,828 Windstream Services, Gtd. Notes 7.88 11/1/17 345,000 354,663 Utilities5.9% Calpine, Sr. Scd. Notes 7.88 1/15/23 1,719,000 b,c 1,839,330 Dynegy, Gtd. Notes 7.63 11/1/24 3,745,000 b 3,219,951 NRG Energy, Gtd. Notes 6.25 7/15/22 1,010,000 b 865,570 NRG Energy, Gtd. Notes 7.88 5/15/21 3,317,000 b 3,126,273 Talen Energy Supply, Sr. Unscd. Notes 6.50 6/1/25 2,295,000 b,c 1,526,175 Techem Energy Metering Service & Co., Gtd. Notes EUR 7.88 10/1/20 1,435,000 c 1,677,470 Viridian Group FundCo II, Sr. Scd. Notes EUR 7.50 3/1/20 1,390,000 1,559,685 Total Bonds and Notes (cost $356,769,829) Preferred Stocks1.1% Shares Value ($) Financial GMAC Capital Trust I, Ser. 2, 8.13% (cost $2,492,932) 98,738 d Other Investment6.5% Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $15,140,382) 15,140,382 e Total Investments (cost $374,403,143) % Liabilities, Less Cash and Receivables %) ) Net Assets % a Principal amount stated in U.S. Dollars unless otherwise noted. EUR Euro GBP British Pound b Collateral for Revolving Credit and Security Agreement. c Securities exempt from registration pursuant to Rule 144A under the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. At December 31, 2015, these securities were valued at $143,663,550 or 61.4% of net assets. d Variable rate securityinterest rate subject to periodic change. e Investment in affiliated money market mutual fund. At December 31, 2015, net unrealized depreciation on investments was $30,628,576 of which $2,858,965 related to appreciated investment securities and $33,487,541 related to depreciated investment securities. At December 31, 2015, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Portfolio Summary (Unaudited) † Value (%) Corporate Bonds 139.3 Money Market Investment 6.5 Preferred Stocks 1.1 † Based on net assets. STATEMENT OF FORWARD FOREIGN CURRENCY EXCHANGE CONTRACTS December 31, 2015 (Unaudited) Foreign Unrealized Forward Foreign Currency Currency Appreciation Exchange Contracts Amounts Proceeds ($) Value ($) (Depreciation) ($) Sales: British Pound, Expiring: 1/29/2016 a 4,300,000 6,410,298 6,339,638 70,660 1/29/2016 b 3,345,000 4,985,931 4,931,648 54,283 Euro, Expiring: 1/29/2016 b 3,665,000 3,979,815 3,985,890 (6,075 ) 1/29/2016 c 3,595,000 3,903,271 3,909,761 (6,490 ) 1/29/2016 d 2,940,000 3,192,311 3,197,413 (5,102 ) Gross Unrealized Appreciation Gross Unrealized Depreciation ) Counterparties: a Barclays Bank b Goldman Sachs International c Commonwealth Bank of Australia d Morgan Stanley Capital Services The following is a summary of the inputs used as of December 31, 2015 in valuing the fund's investments: Level 3 - Level 2 - Other Significant Level 1 - Unadjusted Significant Unobservable Assets ($) Quoted Prices Observable Inputs Inputs Total Investments in Securities: Corporate Bonds † - 326,130,189 - Mutual Funds 15,140,382 - - Preferred Stocks † - 2,503,996 - Other Financial Instruments: Forward Foreign Currency Exchange Contracts †† - 124,943 - Liabilities ($) Other Financial Instruments: Forward Foreign Currency Exchange Contracts †† - (17,667) - ) † See Statement of Investments for additional detailed categorizations. †† Amount shown represents unrealized appreciation (depreciation) at period end. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. Portfolio valuation: The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1—unadjusted quoted prices in active markets for identical investments. Level 2—other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3—significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in debt securities excluding short-term investments (other than U.S. Treasury Bills) are valued each business day by an independent pricing service (the “Service”) approved by the fund's Board. Investments for which quoted bid prices are readily available and are representative of the bid side of the market in the judgment of the Service are valued at the mean between the quoted bid prices (as obtained by the Service from dealers in such securities) and asked prices (as calculated by the Service based upon its evaluation of the market for such securities). Other investments are valued as determined by the Service, based on methods which include consideration of the following: yields or prices of securities of comparable quality, coupon, maturity and type; indications as to values from dealers; and general market conditions. These securities are generally categorized within Level 2 of the fair value hierarchy. U.S. Treasury Bills are valued at the mean price between quoted bid prices and asked prices by the Service. These securities are generally categorized within Level 2 of the fair value hierarchy. The Service’s procedures are reviewed by Dreyfus under the general supervision of the fund's Board. Pursuant to a securities lending agreement with The Bank of New York Mellon, the fund may lend securities to qualified institutions. It is the fund’s policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by the Manager or U.S. Government and Agency securities. The fund is entitled to receive all dividends, interest and distributions on securities loaned, in addition to income earned as a result of the lending transaction. Should a borrower fail to return the securities in a timely manner, The Bank of New York Mellon is required to replace the securities for the benefit of the fund and credit the fund with the market value of the unreturned securities and is subrogated to the fund’s rights against the borrower and the collateral. Derivatives: A derivative is a financial instrument whose performance is derived from the performance of another asset. Each type of derivative instrument that was held by the fund at period end is discussed below. Forward Foreign Currency Exchange Contracts: The fund enters into forward contracts in order to hedge its exposure to changes in foreign currency exchange rates on its foreign portfolio holdings, to settle foreign currency transactions or as a part of its investment strategy. When executing forward contracts, the fund is obligated to buy or sell a foreign currency at a specified rate on a certain date in the future. With respect to sales of forward contracts, the fund incurs a loss if the value of the contract increases between the date the forward contract is opened and the date the forward contract is closed. The fund realizes a gain if the value of the contract decreases between those dates. With respect to purchases of forward contracts, the fund incurs a loss if the value of the contract decreases between the date the forward contract is opened and the date the forward contract is closed. The fund realizes a gain if the value of the contract increases between those dates. Any realized gain or loss which occurred during the period is reflected in the Statement of Operations. The fund is exposed to foreign currency risk as a result of changes in value of underlying financial instruments. The fund is also exposed to credit risk associated with counterparty nonperformance on these forward contracts, which is typically limited to the unrealized gain on each open contract. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. Item 2. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-Q is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-Q is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the Registrant's most recently ended fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. FORM N-Q SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. Dreyfus High Yield Strategies Fund By: /s/ Bradley J.
